PER CURIAM.

On September 12, 1979, the Board of Attorneys Professional Responsibility filed with the court a complaint alleging that between August of 1973 and February of 1974, D. Dwayne Shaufler, an attorney admitted to practice in this state since 1957 and who practices in Kenosha, submitted materially false financial statements to eight lending institutions in connection with loan applications. Those financial statements reported Shaufler’s net worth in a specified amount but failed to disclose his liabilities to various financial institutions which totaled an amount in excess of the reported net worth.
The court referred this matter to the Hon. Francis H. Wendt as referee pursuant to SCR 21.09 (1980). Shauf-ler and counsel for the Board of Attorneys Professional *524Responsibility entered into a stipulation before the referee on March 7, 1980, and on the basis of that stipulation the referee made his findings of fact, conclusions and disposition, which were filed with the court on March 26,1980.
On May 21, 1979, Shaufler was convicted in United States District Court for the Eastern District of Wisconsin of eight counts of filing false financial statements for the purpose of influencing the actions of financial institutions on his loan applications. The referee’s findings were based on the federal court judgment of conviction. The referee concluded that Shaufler’s conduct constituted violations of the Code of Professional Responsibility, specifically SCR 20.04(3) and (4), which prohibits a lawyer from engaging in illegal conduct involving moral turpitude, dishonesty, fraud, deceit or misrepresentation. We hereby adopt the discipline which the referee imposed.
It is ordered that the license of D. Dwayne Shaufler to practice law in Wisconsin is revoked effective April 7,1980.
It is further ordered that D. Dwayne Shaufler pay to the Board of Attorneys Professional Responsibility the costs of this proceeding in the amount of $604.91 within 30 days of the date of this order.
It is further ordered that in the event the judgment entered on May 21, 1979, in the United States District Court for the Eastern District of Wisconsin in the case entitled United States of America v. D. Dwayne Shaufler is reversed as to all counts, the license of D. Dwayne Shaufler shall be reinstated forthwith, provided that such reinstatement shall be without prejudice to other or further proceedings seeking discipline based on the allegations set forth in the complaint filed in this matter or on any other related or unrelated facts.